Cowin, J.
(dissenting, with whom Abrams, 1, joins). I respectfully dissent and would adopt the well-reasoned opinion of the United States District Court that concludes that the “relevant market area” is a circle, with the dealer at the center, which circumscribes the geographical area comprising either two-thirds of the dealer’s new vehicle sales or two-thirds of the dealer’s service sales, whichever is smaller.
*437It is unquestioned that the purpose of the Legislature in amending G. L. c. 93B, § 4 (3) (Z), was to create a bright-line test. See Tober Foreign Motors, Inc. v. Reiter Oldsmobile, Inc., 316 Mass. 313, 331-332 (1978) (“The 1977 revision sets out a quite sharp definition which may somewhat sacrifice theoretical correctness to ease of practical application”); Ricky Smith Pontiac, Inc. v. Subaru of New England, Inc., 14 Mass. App. Ct. 396, 414 (1982) (“the formula definition [under the 1977 revision] creates a bright-line test that substantively changes the equitable principles standard in the 1970 statute”). The court has adopted the basic approach of the United States District Court but has added a wrinkle that is inconsistent with the bright-line test and one that will provoke unnecessary factual disputes. The court’s definition will, in my view, only serve to afford interested parties an opportunity to engage in further litigation. This is inconsistent with the legislative intent and with our prior cases on this subject.
Prior to the 1977 revision of the statute, the court was required to determine relevant market area by resort to “equitable principles.” At that time, “a judge, confronted with a case like this, would likely consider a multiplicity of factors including conditions in the industry, pertinent anti-trust principles, the statute’s purposes, the circumstances of the parties and the terms of their contract, to evolve, by way of a rule of fairness, the objecting dealer’s relevant market area.” Ricky Smith Pontiac, Inc., supra at 414-415. This court has characterized the process by referring to “the numerous (and sometimes amorphous) circumstances involved in determining an automobile dealership’s relevant market area ‘exclusively by equitable principles.’ ” Id. at 411 n.17. Clearly, the Legislature chose to move away from this by adopting a simpler test which is objectively applicable, eschewing the earlier more subjective employment of “equitable principles.” The court’s opinion today moves back in a direction of uncertainty abandoned by the Legislature twenty-three years ago.